Citation Nr: 9935794	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-08 521A	)	DATE
	)
	)


THE ISSUE

Whether a March 20, 1998, decision of the Board of Veterans' 
Appeals (Board) denying entitlement to service connection for 
the cause of the veteran's death should be revised or 
reversed on the grounds of clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1958 to 
October 1960.  He then had inactive military service with the 
Army and Air Force Reserves between 1960 and approximately 
June 1987.  He had a verified period of active duty for 
training from April 27, 1962, to May 5, 1962.  The veteran is 
deceased, and the claimant is his surviving spouse.

This matter comes before the Board from a June 1998 motion 
from the claimant for revision or reversal on the grounds of 
clear and unmistakable error (CUE) of a March 1998 Board 
decision that denied service connection for the cause of the 
veteran's death. 


FINDINGS OF FACT

1. In a March 20, 1998, decision, the Board denied 
entitlement to service connection for the cause of the 
veteran's death, finding that there was no etiological link 
between the respiratory disorder and familial or hereditary 
spastic paraplegia that caused his death and any of his 
periods of active or inactive military service. 

2.  In her motion for revision or reversal of the Board's 
March 1998 decision, the claimant has not pointed to any 
error of fact or any error in the application of the law in 
the March 1998 decision. 


CONCLUSION OF LAW

The allegations advanced in the claimant's June 1998 motion 
for revision or reversal of the Board's March 20, 1998, 
decision do not meet the pleading requirements for a valid 
claim of CUE.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 
C.F.R. §§ 20.1403(d)(3) and 20.1404(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In a March 20, 1998, decision, the Board denied entitlement 
to service connection for the cause of the veteran's death.  
His immediate cause of death in May 1994 was pneumonia, which 
was due to or as a consequence of familial spastic 
paraplegia.  The Board concluded that there was no 
etiological evidence showing a relationship between the 
veteran's respiratory disorder, including pneumonia, and 
familial or hereditary spastic paraplegia and any incident 
during his active or inactive military service.

In June 1998, the claimant filed a motion for reconsideration 
of the Board's March 1998 decision.  She disagreed with the 
Board's conclusion that statements from the veteran and his 
superior officer in the reserves were not competent evidence 
that the veteran's disease was aggravated by his military 
service.  In September 1998, the claimant's motion for 
reconsideration was denied, and she was notified that her 
statement was being construed as a request for revision of 
the March 1998 Board decision on the grounds of CUE.  

In March 1999, the Board notified the claimant that, despite 
the September 1998 letter, it would not consider her motion 
for reconsideration as a motion for CUE unless she informed 
VA within 60 days that she wanted that statement to be 
construed as a motion for CUE.  The claimant was provided a 
copy of the final CUE regulations.  She thereafter replied in 
August 1999 that she did want revision of the Board's March 
1998 decision based on clear and unmistakable error.  She 
made no further contentions. 

After review of the claims folder, the representative 
submitted a brief in October 1999.  It was argued that the 
Board had erred in determining that there was no medical 
evidence showing that the veteran's spastic paraplegia arose 
due to an injury occurred during inactive service.  It was 
indicated that the Board's March 1998 decision violated the 
principles of Colvin v. Derwinski, 1 Vet. App. 171 (1991), in 
its finding that there was no evidence of an etiological 
relationship between the cause of the veteran's death and his 
active military service.  


II.  Legal Analysis

The Board has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision.  Such review may be initiated by the Board on its 
own motion or by a party to the decision.  38 C.F.R. 
§ 20.1400 (1999).  A party disagreeing with the Board's 
denial of a motion for revision based on clear and 
unmistakable error in a prior Board decision can appeal that 
determination to the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals).  38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. 
§ 20.1409(d) (1999).

A claim of clear and unmistakable error is not a claim or 
application for Department of Veterans Affairs (VA) benefits.  
Therefore, duties associated with such claims or applications 
are inapplicable, including notification under 38 U.S.C.A. 
§ 5103(a) of the existence of evidence that might complete a 
claimant's application for benefits, the requirements of 
well-groundedness and VA's duty to assist in the development 
of such claims.  38 C.F.R. § 20.1411(c) and (d) (1999).  In 
addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b), nor the provisions for reopening claims 
on the grounds of new and material evidence under 38 U.S.C.A. 
§ 5108, apply to clear and unmistakable error claims.  38 
C.F.R. § 20.1411(a) and (b) (1999).  A clear and unmistakable 
error motion is not an appeal, and therefore, with certain 
exceptions, it is not subject to the provisions of 38 C.F.R. 
Parts 19 and 20, which pertain to the processing and 
disposition of appeals.  38 C.F.R. § 20.1402 (1999).  
Additionally, Board decisions which have been appealed to and 
decided by a court of competent jurisdiction and decisions on 
issues which have been subsequently decided by a court of 
competent jurisdiction are not subject to review on the basis 
of clear and unmistakable error in Board decisions.  38 
C.F.R. § 20.1400(b) (1999).

There are stringent pleading requirements for CUE claims.  
This is because a claim for CUE is a collateral challenge to 
an otherwise final decision as to which there is a strong 
presumption of validity.  See 64 Fed. Reg. 2137 (January 13, 
1999); see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  VA 
regulations specifically define what constitutes a valid 
claim for clear and unmistakable error, and they provide, in 
pertinent part:

§ 20.1403  Rule 1403.  What constitutes 
clear and unmistakable error; what does 
not.

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed.  -  (1) 
General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.  

(2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a 
Board decision issued on or after July 
21, 1992, the record that existed when 
that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error.  -  (1) 
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  

(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

§ 20.1404  Rule 1404.  Filing and 
pleading requirements; withdrawal.

. . . 

(b) Specific allegations required.  The 
motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non-
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be denied.

38 C.F.R. §§ 20.1403 and 20.1404 (1999).

In her motion, the claimant disagreed with the Board's denial 
of service connection for the cause of the veteran's death.  
She stated that the Board erred in concluding that statements 
from the veteran and his superior officer in the reserves 
were not competent evidence in matters concerning medical 
diagnosis or causation.  The claimant essentially disagrees 
with how the Board weighed or evaluated the facts.  Such 
contentions are insufficient to satisfy the criteria for a 
motion for revision of the prior Board decision on the basis 
of clear and unmistakable error.  38 C.F.R. §§ 20.1403(d)(3) 
(1999).  In addition, the motion did not contain any 
allegations of error in application of the law because the 
claimant did not argue or allege that any statutory or 
regulatory provision extant at the time of the March 1998 
decision was incorrectly applied by the Board.  38 C.F.R. 
§ 20.1403(a) (1999).  The claimant has made no specific 
allegations supporting her claim of CUE, and the statements 
she has made are too non-specific to meet the regulatory 
pleading requirements for a motion for CUE in a prior Board 
decision.  38 C.F.R. § 20.1404(b) (1999).  

The claimant's representative has disagreed with the Board's 
conclusions that there was no medical evidence showing that 
the veteran's spastic paraplegia arose due to an injury 
occurred during inactive service and that there was no 
evidence of an etiological relationship between the cause of 
the veteran's death and his active military service.  It was 
argued that the Board's March 1998 decision violated the 
principles of Colvin.  However, the Board's conclusions 
cannot be a Colvin violation.  The Board did not make a 
medical determination; rather, it concluded that there was a 
lack of medical evidence supporting the claimant's claim.  In 
other words, rather than reaching a medical conclusion on its 
own, the Board merely stated that no medical conclusions had 
ever been rendered supporting the claimant's claim.  Although 
the claimant and her representative disagree with the 
statements the Board made based on the evidence of record, 
such allegations are not CUE.  

Because the allegations advanced in the claimant's June 1998 
motion either do not meet the pleading requirements to "set 
forth clearly and specifically the alleged [CUE], or errors, 
of fact or law in the Board decision," or because, at best, 
the allegations in the motion express no more than "[a] 
disagreement with how the facts were weighed or evaluated," 
the June 1998 motion for revision or reversal of the Board's 
March 1998 decision based on CUE must be denied.  38 C.F.R. 
§§ 20.1403(d)(3) and 20.1404(b) (1999).


ORDER

The claimant's motion for revision or reversal of the March 
20, 1998, decision of the Board of Veterans' Appeals denying 
entitlement to service connection for the cause of the 
veteran's death is denied.



		
	J. SHERMAN ROBERTS
Member, Board of Veterans' Appeals

 


